Per Curiam,
This is an action of assumpsit in which the plaintiffs obtained *390a rule for judgment to the amount of $1,850. Upon due consideration by the court the rule was discharged. The plaintiffs then appealed to this court alleging that the affidavit of defense is insufficient. An order discharging a rule for judgment for want of a sufficient affidavit of defense will not be reversed by the Supreme Court in doubtful and uncertain cases, but only such as are very clear and free of doubt: Ensign et al. to use of Paine v. Kindred, 163 Pa. 638. In Ætna Ins. Co. v. Confer, 158 Pa. 604, it was said, “ It must be a very plain case of error in law, if we sustain appeals in such cases from the decree of the common pleas discharging the rule.” The case at bar is within the rule established by the above cases.
Judgment affirmed.